DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scoggins et al. (US Pub 2015/0199863).
As of claims 1, 8 and 9, Scoggins discloses an intermediary server, comprising:
 circuitry configured to 

determining drive device identification information for 10identifying a drive device (lock) corresponding to the resource identification information, the drive control server remotely controlling the drive device used to unlock the resource (via a property server identifying a door lock system associated with the guest room and the property server able to authenticate security credentials to unlock a lock to the guest room; see paragraphs [0037] and [0053]), 
receive, authentication information to be used to unlock the resource with the drive device identified by the drive device identification information, and 15transmit, to the registration terminal, the authentication information (via receiving security credentials from a property server and transmitting the security credentials to the user device 114; see fig. 7; also see paragraphs [0077]-[0079].  
Scoggins discloses that a user uses a user devices 114 (registration terminal) to communicate with plurality of servers (hospitality service 712 comprising a plurality of servers and property server 714 and security credentials server 716) to select a room, property server communicates with the security credentials server 719 to create and obtain unique security credentials for the door lock system 112 of the selected room and the communication of the security credentials to the user device 114 (see paragraph [0079]). So the property server performs the function of intermediary server and drive 
Unless the claimed “drive control server” provides something new or unexpected and the reference otherwise functionally performs the same as the claimed invention, the claimed invention wouldn’t be considered patentable if merely placing the device from within a system to outside to the system is the only difference. It is thus a matter of making the claimed drive control server separated from the system (see MPEP 2144.04 C, Making Separable). Further it is known in the art that a one server could be provided for one purpose (function), alternatively, plural servers may be provided for one purpose (functions). Conversely, one server may be provided for multiple purposes (functions).
As of claim 2, Scoggins discloses that the circuitry further determines whether to transmit the drive device identification information to the drive control server depending on an unlocking method 20associated with the resource identification information (via identifying a door lock system and/or a type of door lock system associated with the guest room. This allows the credential service, at least in part, to identify a type of security credential to be supplied so that one or more supplied security credentials are consistent with a format of security credentials received through a primary credentials receiver 216 of the door lock system 112; see paragraph [0053]).  
As of claim 3, Scoggins discloses the unlocking method includes a plurality of unlocking methods including a first method that uses an electronic key (via unlocking using the user device 114) and a second method that uses a physical key (via using the key card; see paragraph [0061]), the first 25method remotely controlling the drive device to unlock the resource using the electronic key, and wherein, in case that the unlocking . 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scoggins et al. (US Pub 2015/0199863) in view of Guenec et al. (US Pub 2013/0059603).
As of claim 4, Scoggins discloses all the limitations of claim 4 in a manner disclosed in claim 3 above, Scoggins further discloses that the system transmits to user device (communication terminal) a room number (resource name; see paragraph [0051]), however Scoggins does not discloses using a communication terminal to obtain resource identification information based on information representing item associated with the resource.
Guenec discloses a method and system for accessing places, wherein a QR code (information representing item) is associated with a resource (hotel door) and a user uses a smart phone (communication terminal) to obtain room information through the QR code (see paragraphs [0039] and [0043]).
From the teaching of Guenec it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Scoggins to include the functionality of fixing a label to the door as taught by Guenec in order to utilize the label to effect entry to the room.

transmits, to the communication terminal, information on a scheduled start time and end time for usage of the resource reserved by the user identified by the user identification information (via transmitting reservation information to the user device, it is known in the art that the hotel reservations in include the check-in (start time) or check-out (end time); see paragraph [0057]). 
As of claim 6, Scoggins discloses all the limitations of the claimed invention as mentioned in claims 1-5 above, Scoggins further discloses that property server receives the 10as of asreceives, from the user device, the authentication information and reservation identification information for identifying the reservation, and determines, , the authentication information and the drive device identification information corresponding to the reservation identification information (via determining security credentials with regards to the reserved room; see paragraph [0079]).  Further as disclosed in claim 1 above, property server performs the functions of the intermediary server and the drive control server (see rejection of claim 1).
Guenec further discloses that the room opening request includes the guest credentials, the reservation number and the scanned hotel name and hotel room number from the QR code. The central reservation system obtains the guest ID in step 558 and then sends a room opening request to the PMS at step 560. This room opening request includes the guest ID, the reservation number, the scanned hotel name and the scanned room number. The PMS makes a comparison of the received reservation data 
As of claim 7, Scoggins discloses that the circuitry receives, from the drive control server an unlocking completion notification, the unlocking completion notification being transmitted after the drive control server remotely 20controls the drive device for unlocking the resource and the unlocking of the resource is completed, and transmits, to the communication terminal, information indicating the unlocking completion notification (via displaying to the user on the user device whether the door lock system 12 is unlocked; see paragraph [0070]).  
Guenec further discloses When the door is opened the PMS can identify that this has occurred in step 566 by means of an LED display on the PMS for example. The PMS optionally indicates to the central reservation system that the door has been opened in step 568 and the central reservation may communicate this to the smart phone application in step 570. The smart phone application may present a message to the user indicating that the door is open at step 572 (see paragraph [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerhardt et al. (US Pub 2012/0280789) discloses an access control system wherein a method comprises receiving credentials at a web service (server) from a 
Person (US Pub 2016/0044472) discloses a mobile entry for hotel guest rooms utilizing plurality of services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NABIL H SYED/Primary Examiner, Art Unit 2683